
	

112 S779 RS: American Battlefield Protection Program Amendments Act of 2011
U.S. Senate
2011-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 278
		112th CONGRESS
		2d Session
		S. 779
		[Report No. 112–116]
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2011
			Mr. Schumer (for himself
			 and Mr. Coons) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			January 13, 2012
			Reported under authority of the order of the Senate of
			 December 17, 2011, by Mr. Bingaman, without
			 amendment
		
		A BILL
		To authorize the acquisition and protection
		  of nationally significant battlefields and associated sites of the
		  Revolutionary War and the War of 1812 under the American Battlefield Protection
		  Program.
	
	
 1.Short titleThis Act may be cited as the American Battlefield Protection Program Amendments Act of 2011.
		2.Revolutionary
 War and War of 1812 American battlefield protectionSection 7301(c) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 469k–1(c)) is amended—
 (1)in paragraph (1)—
 (A)by striking subparagraph (A) and inserting the following:
					
						(A)Battlefield
 reportThe term battlefield report means, collectively—
 (i)the report entitled ‘Report on the Nation’s Civil War Battlefields’, prepared by the Civil War Sites Advisory Commission, and dated July 1993; and
 (ii)the report entitled ‘Report to Congress on the Historic Preservation of Revolutionary War and War of 1812 Sites in the United States’, prepared by the National Park Service, and dated September 2007.
							;
				and
 (B)in subparagraph (C)(ii), by striking Battlefield Report and inserting battlefield report;
 (2)in paragraph (2), by inserting eligible sites or after “acquiring”;
 (3)in paragraph (3), by inserting an eligible site or after “acquire”;
 (4)in paragraph (4), by inserting an eligible site or after “acquiring”;
 (5)in paragraph (5), by striking “An” and inserting “An eligible site or an”;
 (6)by redesignating paragraph (6) as paragraph (8);
 (7)by inserting after paragraph (5) the following:
				
					(6)Willing
 SellersAcquisition of land or interests in land under this subsection shall be from willing sellers only.
 (7)ReportNot later than 5 years after the date of enactment of this paragraph, the Secretary shall submit to Congress a report describing the activities carried out under this subsection, including a description of—
 (A)preservation activities carried out at the battlefields and associated sites identified in the battlefield report during the period between publication of the battlefield report and the report required under this paragraph;
 (B)changes in the condition of the battlefields and associated sites during the period described in subparagraph (A); and
 (C)any other relevant developments relating to the battlefields and associated sites during the period described in subparagraph (A).
						;
				and
 (8)by striking paragraph (8) (as redesignated by paragraph (6)) and inserting the following:
				
					(8)Authorization
 of appropriationsThere are authorized to be appropriated to the Secretary to provide grants under this subsection for each of fiscal years 2012 through 2022—
 (A)$10,000,000 for the protection of Civil War battlefields; and
 (B)$10,000,000 for the protection of Revolutionary War and War of 1812 battlefields.
						.
			
	
		January 13, 2012
		Reported without amendment
	
